                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ANDRE MONTEEK EDWARDS,

                       Petitioner,                    Case No. 1:19-cv-46
v.                                                    Honorable Paul L. Maloney
THOMAS WINN,

                       Respondent.
____________________________/

                                     ORDER OF TRANSFER

               This is a habeas corpus action filed by a state prisoner under 28 U.S.C. § 2254.

Venue in habeas corpus actions is governed by 28 U.S.C. § 2241. That statute allows a petition to

be filed either in the district where the petitioner is in custody or in the district in which the

petitioner was convicted. 28 U.S.C. § 2241(d). At the time he filed his habeas application,

Petitioner Andre Monteek Edwards was incarcerated with the Michigan Department of Corrections

at the Saginaw County Correctional Facility (SRF) in Freeland, Saginaw County, Michigan.

Petitioner was convicted in Genesee County. Both Saginaw and Genesee counties are located in

the Eastern District of Michigan. 28 U.S.C. § 102(a). Venue, therefore, lies in that district, not in

the Western District of Michigan. Accordingly,

               IT IS ORDERED that this case is hereby transferred to the United States District

Court for the Eastern District of Michigan pursuant to 28 U.S.C. § 1406(a).



Dated:    February 6, 2019                            /s/ Ray Kent
                                                      Ray Kent
                                                      United States Magistrate Judge
